UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6005



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARVIN MAC MELVIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (7:02-cr-00144-BR)


Submitted:   February 22, 2007             Decided:   March 5, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin Mac Melvin, Appellant Pro Se. Clay Campbell Wheeler, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marvin M. Melvin appeals the district court’s order

denying his motion for reduction of sentence. We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court. United States v. Melvin,

7:02-cr-00144-BR (E.D.N.C. Dec. 4, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 2 -